OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law in this State in 1979, and thereafter maintained an office for such practice within the First Judicial Department. On June 22, 1981, respondent was convicted in the Criminal Court of Baltimore City, Maryland, of extortion based upon his plea of guilty to the second count of an indictment charging him with three counts of extortion under section 562 of article 27 of the Code of Maryland. The crime of which respondent has been convicted is a felony under Maryland law and is a criminal offense which, if committed within this State, would constitute a felony (grand larceny in the third degree [Penal Law, § .155.30, subd 6] a class E felony, or attempted grand larceny in the second degree [Penal Law, §§ 110.00,155.35] a class E felony, or both).
Respondent having thus committed a felony offense which would also constitute a felony under New York Law (Judiciary Law, § 90, subd 4, par e), ceased to be an *134attorney and counselor at law in this State as of the date of that conviction (Judiciary Law, § 90, subd 4, par g).
Accordingly, the petition of the Departmental Disciplinary Committee should be granted and respondent’s name should be stricken from the roll of attorneys authorized to practice in this State (Judiciary Law, § 90, subd 4, par b).
Murphy, P. J., Sullivan, Carro, Silverman and Fein, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors at law in the State of New York.